Name: Commission Regulation (EEC) No 1186/85 of 7 May 1985 re-establishing the levying of customs duties on men' s and boys' underpants and briefs, women' s, girls' and infants' knickers and briefs, products of category 13 (code 40.0130), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3563/84 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 5. 85 Official Journal of the European Communities No L 123/11 COMMISSION REGULATION (EEC) No 1186/85 of 7 May 1985 re-establishing the levying of customs duties on men's and boys' underpants and briefs, women's , girls' and infants' knickers and briefs, products of category 13 (code 40.0130), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3563/84 apply briefs, products of category 13 (code 40.0130), the rele ­ vant ceiling amounts to 107 600 pieces ; whereas, on 2 May 1985, imports of the products in question into the Community originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3563/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of Annexes I or II thereto, in respect of certain or each of the countries or territories of origin referred to in cloumn 5 of those Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; Whereas, in respect of men's and boys' underpants and briefs, women's, girls' and infants' knickers and HAS ADOPTED THIS REGULATION : Article 1 As from 11 May 1985 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3563/84, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Code Category CCT heading No NIMEXE code ( 1985) Description ( 1 ) (2) (3) (4) 40.0130 13 ex 60.04 60.04-48 , 56, 75, 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's, girls' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 338 , 27. 12. 1984, p. 98 . No L 123/ 12 8 . 5. 85Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1985. For the Commission COCKFIELD Vice-President